NOTICE OF ALLOWANCE
Status of Claims
1. 	This action is in response to Applicant’s Request for Reconsideration dated 12/23/2021.
2.	Claims 1-13 are currently pending.
3.	Claims 1, 5, 8-9, and 11-12 have been amended.

Allowable Subject Matter
4. 	Claims 1-13 are allowed.

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Prior art of record whether alone or in combination fails to teach or fairly suggest specific claim limitations “a controller configured to control the driving mechanism to independently vertically move the first of the plurality of second members and the second of the plurality of second members, to selectively position the first of the plurality of second members at the same vertical position or the different vertical position than the second of the plurality of second members and thereby vary an area of through holes covered by the first of the plurality of second members relative to an area of through holes covered by the second of the plurality of second members, wherein the controller is further configured to control the driving mechanism such that a pressure of the first space becomes a predetermined pressure designated by a recipe, based on signals each representing a result measured by the first  in the context of other limitations of the claim.
Regarding claim 5:
Prior art of record whether alone or in combination fails to teach or fairly suggest specific claim limitations “a controller configured to control the driving mechanism to independently vertically move the first of the plurality of second members and the second of the plurality of second members, to selectively position the first of the plurality of second members at the same vertical position or the different vertical position than the second of the plurality of second members and thereby vary an area of through holes covered by the first of the plurality of second members relative to an area of through holes covered by the second of the plurality of second members, wherein the controller is further configured to control the driving mechanism 5Application No.: 16/868,849 Reply to Office Action dated October 14, 2021 such that a pressure of the first space becomes a predetermined pressure designated by a recipe, based on signals each representing a result measured by the first pressure gauge, the second pressure gauge, and the displacement gauge, respectively, and based on a pressure signal of the first space designated by the recipe, and the controller alternatively performs a first control in which the driving mechanism moves the plurality of second members to any one of an upper position and a lower position, and a second control in which the driving mechanism moves the plurality of second members to another position of the upper position and the lower position.” in the context of other limitations of the claim.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BENJAMIN KENDALL/
Primary Examiner, Art Unit 1718